Statement by the President
Ladies and gentlemen, I would like to remind you that Lithuania celebrated the 20th anniversary of the founding of the Lithuanian independence movement Sąjūdis yesterday. Its foundation not only instigated the re-establishment of Lithuania's independence but also heralded the collapse of the Soviet Union. My warmest congratulations!
(Applause)
I would like to make you aware of the Green Weeks that are taking place in Brussels this week and in Luxembourg and Strasbourg in the next two weeks. The central topics will be CO2 emissions and the associated climate change. We have undertaken to reduce the European Parliament's CO2 emissions by 30% by the year 2020. In order to achieve this, a prestigious consulting firm is preparing a CO2 assessment for us, which will be ready in September and will be presented to the Bureau. The project will flow into an action plan containing both short and long-term measures so that the European Parliament can reach the goal it has set itself. I would be grateful for active interest on your part.